Citation Nr: 1242007	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from April 1981 to September 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a service-connection claim for PTSD.  

Initially, the Board notes that the RO's May 2009 and March 2010 rating decisions denied and continued to deny a separate claim for service connection for depression, but these went unappealed.  For this reason, the present claim for service connection is limited to PTSD.  That is, the Veteran has been pursuing his claims for service connection for a psychiatric disorder on a piecemeal basis such that the concerns as expressed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), do not apply.

The Veteran also testified at a hearing at the RO in April 2012, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing, the undersigned held the record open for 30 days following the hearing for the Veteran and/or his representative to submit additional evidence (VA outpatient treatment records), but none was submitted.  Accordingly, the Board must remand this case to obtain the identified VA medical records, as there are pertinent to the disposition of this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2012).

I.  VA Treatment Records

The August 2011 SSOC notes that the Veteran was hospitalized at the VA Medical Center (VAMC) in Biloxi, Mississippi for intensive PTSD treatment, from November 2010 through December 2011, but none of these pertinent records is associated with the physical claims file or electronically through Virtual VA.  As mentioned, although the Veteran highlighted the existence of recent PTSD diagnoses by a treating VA psychiatrist, these records were not then submitted by the Veteran or his representative.  However, as the claims file only includes treatment records from that provider, at its Mobile, Alabama Outpatient Clinic (Biloxi VAMC is the parent facility) dated from December 2007 to March 2010, any additional records from that facility should be obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records from the Biloxi VAMC, dated before December 2007 and dated since March 2010 to the present.  
Moreover, the Veteran identified his first post-service treatment for "combat stress" was at the VAMC in Milwaukee, Wisconsin in 1974, so the AMC should also obtain any Milwaukee VAMC records, dated from 1974 to the present.  T. at 7.

II.  Social Security Administration (SSA) Disability Records

There are indications in the claims file that the Veteran has received SSA disability, effective from July 2005.  See February 2012 "SHARE" screen in Virtual VA.  
This raises the possibility of outstanding SSA disability records that may be pertinent to his claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA mental health treatment records from the Biloxi VAMC, for the period before December 2007 and from March 2010 to the present.  Also, obtain VA mental health treatment records from the Milwaukee VAMC, from 1974 to the present.  

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


